UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-30011 247MGI, INC. (Exact name of small business issuer as specified in charter) FLORIDA 65-0309540 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1007 N. Federal Highway, Suite D-6 Fort Lauderdale, Florida33304 (Address of principal executive offices (954) 323-2516 (Issuer's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check whether the Issuer (1) has filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X] No[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 35,272,614 shares at November 5, 2007 Transitional Small Business Disclosure Format (Check one): Yes [ ] No [x] 247MGI, INC. AND SUBSIDIARIES FORM 10-QSB QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 INDEX PART I - FINANCIAL INFORMATION Page Item 1.Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 F-3 Consolidated Statements of Operations (Unaudited)for the three and nine months ended September 30, 2007 and 2006 F-4 Consolidated Statements of Stockholders' Equity (Deficit) (Unaudited) at September 30, 2007 F-6 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2007 and 2006 F-8 Notes to Consolidated Financial Statements F-10 Item 2. Management's Discussion and Analysis or Plan of Operation 18 Item 3. Controls and Procedures 22 PART II - OTHER INFORMATION Item 1.Legal Proceedings 22 Item 5.Other Information 23 Item 6.Exhibits 23 SIGNATURES 24 CERTAIN CAUTIONARY STATEMENTS REGARDING FORWARD-LOOKING INFORMATION Certain statements in this quarterly report on Form 10-QSB contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to implement our current business model and/or consummate an acquisition of an operating entity, our ability to generate revenues and pay our operating expenses, our ability to raise capital as necessary, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. Readers should carefully review this report in its entirety, including but not limited to our financial statements and the notes thereto. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. Unless otherwise indicated, the terms • "247MGI," the "Company," "we," "our," and "us" refers to 247MGI, Inc. a Florida corporation formerly known as Total Identity Corporation, and our subsidiaries, • "Total Identity Systems" refers to Total Identity Systems, Inc., a New York corporation, • "Total Digital Communications" refers to Total Digital Communications, Inc.,a Florida corporation formerly known as Total Digital Displays, Inc., • "Yard Sale Drop Off" refers to Yard Sale Drop Off, Inc., a Florida corporation formerly known as Total Identity Group, Inc., and • "Sovereign Research" refers to our wholly owned subsidiary Sovereign Research, LLC, a Florida limited liability company. All share and per share information contained herein gives effect to the one for 100 (1:100) reverse stock split of our outstanding common stock effective December 20, 2006. 2 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Consolidated Balance Sheets ASSETS September 30, December 31, 2007 2006 (Unaudited) CURRENT ASSETS Cash $ 675 $ 352 Prepaid expenses 646 646 Total Current Assets 1,321 998 FIXED ASSETS 54,106 - TOTAL ASSETS $ 55,427 $ 998 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 160,097 $ 197,638 Accounts payable– related party (Note 4) 60,624 33,799 Accrued expenses 225,669 76,099 Convertible debenture 125,000 125,000 Notes payable 25,000 120,265 Notes payable– related party (Note 4) 40,453 339,188 Total Current Liabilities 636,843 891,989 TOTAL LIABILITIES 636,843 891,989 STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock, Series “AA” $0.01 par value, 5,000,000 shares authorized; 0 and 1,637 shares issued and outstanding, respectively - 16 Common stock, $0.01 par value, 500,000,000 shares authorized, 35,272,614 and274,086 shares issued and outstanding, respectively 352,726 2,741 Additional paid-in capital 10,808,139 10,460,426 Accumulated deficit (11,742,281 ) (11,354,174 ) Total Stockholders’ Equity (Deficit) (581,416 ) (890,991 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 55,427 $ 998 The accompanying notes are an integral part of these consolidated financial statements. F-3 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 REVENUE $ - $ - $ - $ - COST OF SALES - GROSS MARGIN - EXPENSES Salaries and wages 64,794 47,000 318,033 145,000 Selling, general and administrative 26,617 46,546 52,545 79,559 Total Expenses 91,411 93,546 370,578 224,559 LOSS FROM OPERATIONS (91,411 ) (93,546 ) (370,578 ) (224,559 ) OTHER INCOME (EXPENSE) Interest expense (5,747 ) (5,969 ) (17,529 ) (38,971 ) Other income - - - 28 Total Other Income (Expense) (5,747 ) (5,969 ) (17,529 ) (38,943 ) LOSS BEFORE DISCONTINUED OPERATIONS (97,158 ) (99,515 ) (388,107 ) (263,502 ) LOSS ON DISCONTINUED OPERATIONS (Note 3) - - - (18,305 ) NET LOSS$ $ (97,158 ) $ (99,515 ) $ (388,107 ) $ (281,807 ) The accompanying notes are an integral part of these consolidated financial statements. F-4 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Consolidated Statements of Operations (Continued) (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 BASIC LOSS PER SHARE Loss per share before discontinued operations $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Loss per share on discontinued operations (0.00 ) (0.00 ) (0.00 ) (0.00 ) NET LOSS PER SHARE $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 32,784,260 27,392,506 27,258,396 23,364,301 The accompanying notes are an integral part of these consolidated financial statements. F-5 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Consolidated Statements of Stockholders’ Equity (Deficit) Additional Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Balance, December 31, 2005 - $ - 179,925 $ 1,799 $ 10,027,962 $ (10,761,697 ) Common stock issued for related party debt - - 40,000 400 39,600 - Common stock issued for related party debt penalty - - 15,000 150 14,850 - Common stock issued for related party debt - - 30,000 300 29,700 - Common stock issued for debt inducement - - 9,000 90 8,910 - Stock options issued for salary - 12,000 - Preferred stock issued for related party debt 781 8 - - 78,063 - Preferred stock issued for related party debt 856 8 - - 85,631 - Reverse stock split adjustment - - 161 2 (1 ) - Beneficial conversion feature on convertible preferred stock - 163,711 (163,711 ) Consolidated net loss for the year ended December 31, 2006 - (428,766 ) Balance, December 31, 2006 1,637 16 274,086 2,741 10,460,426 (11,354,174 ) Reverse stock split adjustment - - (15 ) - - - Common stock issued for conversion of preferred stock into common (unaudited) (1,637 ) (16 ) 16,370,000 163,700 (163,684 ) - Common stock issued for conversion of a note payable to a related party (unaudited) - - 7,000,000 70,000 280,000 - Common stock issued for conversion of two notes payable (unaudited) - - 1,200,000 12,000 56,906 - Common stock issued for conversion of accounts payable (unaudited) - - 7,928,543 79,285 2,352 - Common stock issued for assets of related party (unaudited) - - 2,500,000 25,000 29,106 - Stock options issued for salary (unaudited) - 143,033 - Balance Forward - $ - 35,272,614 $ 352,726 $ 10,808,139 $ (11,354,174 ) The accompanying notes are an integral part of these consolidated financial statements. F-6 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Consolidated Statements of Stockholders’ Equity (Deficit) Additional Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Capital Deficit Balance Forward - $ - 35,272,614 $ 352,726 $ 10,808,139 $ (11,354,174 ) Consolidated net loss for the nine months ended September 30, 2007 (unaudited) - (388,107 ) Balance, September 30, 2007 (unaudited) - $ - 35,272,614 $ 352,726 $ 10,808,139 $ (11,742,281 ) The accompanying notes are an integral part of these consolidated financial statements. F-7 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss after discontinued operations $ (388,107 ) $ (281,807 ) Less: loss from discontinued operations - 18,305 Net loss before discontinued operations (388,107 ) (263,502 ) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for services, salary and interest - 24,000 Stock options issued for salary 143,033 10,000 Changes in assets and liabilities: Increase in accounts payable and accounts payable – related parties 24,096 52,134 Increase in accrued expenses 191,809 131,471 Net Cash (Used) by Operating Activities (29,169 ) (45,897 ) Net Cash (Used) by Discontinued Operations - (13,873 ) Total Net Cash (Used) by Operating Activities (29,169 ) (59,770 ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Payment on bank overdraft - (143 ) Proceeds from notes payable - 65,000 Payment on notes payable - (5,000 ) Proceeds from related party notes 30,372 - Payments on related party notes (880 ) - Net Cash Provided by Financing Activities 29,492 59,857 INCREASE IN CASH 323 87 CASH AT BEGINNING OF PERIOD 352 - CASH AT END OF PERIOD $ 675 $ 87 The accompanying notes are an integral part of these consolidated financial statements. F-8 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2007 2006 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ - $ - Income taxes $ - $ - SCHEDULE OF NON-CASH FINANCING ACTIVITIES: Stock issued for services, salary and interest $ - $ 24,000 Stock options issued for salary $ 143,033 $ 10,000 Stock issued for debt $ 500,543 $ 70,000 Stock issued for wages payable $ 33,333 $ - Stock issued for media assets $ 54,106 $ - The accompanying notes are an integral part of these consolidated financial statements. F-9 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 1 BASIS OF FINANCIAL STATEMENT PRESENTATION The condensed financial statements presented are those of 247 MGI, INC., (fka Total Identity Corporation and Subsidiaries) (the “Company“). The accompanying unaudited condensedfinancial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations. The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company’s most recent audited financial statements. Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007.All share and per share information contained herein gives effect to the one for 100 (1:100) reverse stock split of our outstanding common stock effective December 20, 2006. NOTE 2 COMMITMENTS AND CONTINGENCIES Litigation During February 2005, a lawsuit was commenced in the Supreme Court of the State of New York, County of Monroe, under the caption Stephen E. Webster v. Richard Dwyer, Matthew P. Dwyer, Phillip Mistretta, Total Digital Displays, Inc., Leslie W. Kernan, Jr., Lacy Katzen LLP, et al.The plaintiff, Stephen E. Webster, previously purchased a $125,000 debenture from Total Identity Corporation and is seeking payment of the convertible debenture by alleging that he was fraudulently induced to purchase the debenture.The Company has filed various motions in its defense and in September 2005 a judgment was grant against the Company and other parties for $125,000 plus 9% interest per annum.In February of 2006 the judgment was vacated.In March of 2006 the Company’s attorneys filed a motion to withdraw as counsel, which was granted.On August 2, 2006 the Supreme Court granted a judgment against the Company for $125,000 and post judgment interest at 9%.The judgment is recorded as a current liability as of September 30, 2007. On May 4, 2004 a judgment was granted against the Company in a lawsuit filed in the Superior Court for Orange County, California.The suit sought collection of legal fees and costs totaling $61,637 including accrued interest at the rate of 10% per annum, attorney’s fees and court costs.The judgment, which has been recorded as a liability in accounts payable, was converted into common stock of the Company during February 2007 (see Note 5). On September 28, 2006, the Company was served with a summons filed in Supreme Court in New York.The suit relates to the purchase agreements signed in October of 2003 and February of 2004 concerning Total Identity Systems, Inc. During January 2007 our motion to compel arbitration and stay the lawsuit was granted pending the outcome of the arbitration.During February 2007, the plaintiff appealed the decision and we are awaiting the outcome of the appeal. F-10 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 2 COMMITMENTS AND CONTINGENCIES (CONTINUED) Litigation (Continued) On or about September 17, 2007, we accepted service of process by stipulation in a lawsuit commenced under the caption Dr. Martin Peskin, Plaintiff v. Matthew P. Dwyer, 247MGI, Inc., a Florida corporation f/n/a Total Identity Corp.; Fantastic Fun, Inc. f/k/a 247 Media Group, Inc.; and YSDO. Inc. a Florida corporation.Dr. Peskin is a former officer and director of the Company and has asserted allegations arising out of loans and investments made by Dr. Peskin in the Company and other companies currently or formerly affiliated with Mr. Dwyer, our Chief Executive Officer. The complaint purports to set forth claims for violation of Florida securities statutes, fraud in the inducement, civil theft and unjust enrichment, and includes a reservation of the right to seek punitive damages.The Company believes that any amount owed to Dr. Peskin does not exceed $25,187, in part based on information previously supplied by Dr. Peskin, and the Company disputes the merits of Dr. Peskin’s claims.The Company also believes that the complaint is deficient in various respects, and, without answering the complaint, has filed a motion to dismiss the complaint on these and other grounds.At this stage, we are unable to predict the likelihood of a favorable outcome to this proceeding. Threatened Suits We understand that Mr. John Loughlin is seeking to commence a lawsuitin Superior Court of the State of Rhode Island, County of Providence, under the caption John J. Loughlin II Plaintiff, vs. 247MGI, Inc. a/k/a Total Identity Corp, Defendants. We also understand that Mr. John Loughlin, who served as our President from March 16, 2007 until May 4, 2007,is seeking a judgment for $750,000 in compensatory damages and $250,000 in punitive damages, plus interest, costs and attorneys fees. We do not believe that service has been properly effected on us. We have engaged counsel to defend this matter but at this stage of the proceedings, no assessment may be made as the likelihood of a favorable outcome. F-11 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 3 SALES AGREEMENTS Sale of Yard Sale Drop Off During March 2006, the Company entered into an agreement to sell all of the assets of its wholly-owned subsidiary YSDO to an individual for $8,000 in cash and discontinue its operations. Payment was received in four installments of $2,000 a piece, the last payment being in May 2006, when the Company released all assets to the purchaser.Upon close of the sale, the Company recognized a loss on sale of assets of $4,845. All operating results of YSDO are included in discontinued operations as of June 30, 2006.No tax benefit has been attributed to discontinued operations.The following is an unaudited summary of the loss from discontinued operations resulting from the disposal of YSDO: For the Nine Months Ended September 30, 2007 2006 REVENUE $ - $ - COST OF SALES - 11,744 GROSS DEFICIT - (11,744 ) EXPENSES Depreciation - 1,226 Selling, general and administrative - 490 Total Expenses - (1,716 ) OTHER EXPENSE Loss on sale of assets - (4,845 ) LOSS FROM DISCONTINUED OPERATIONS $ - $ (18,305 ) Sale of Total Digital Displays On December 15, 2004, our wholly owned subsidiary Total Digital acquired certain assets from an individual, including the seller’s rights under a purported license agreement with Major League Baseball. The purchase price for the assets was paid by the issuance of 10,000,000 shares of Total Digital’s common stock to the seller.The 10,000,000 shares represented approximately 93% of Total Digital’s outstanding common stock at the time of issuance. F-12 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 3 SALES AGREEMENTS (CONTINUED) Sale of Total Digital Displays (Continued) On December 29, 2004, the Company intended to distribute all of the outstanding stock of Total Digital Displays to its shareholders of record on December 15, 2004, as a dividend.On January 11, 2005, the Company determined that the seller of the assets had fraudulently misrepresented the ownership of the license from Major League Baseball when, in fact, the seller did not own any such license.As a result, on January 11, 2005, the Company notified the seller of claims it had against it and demanded rescission of the asset purchase agreement, including its return of the 10,000,000 shares of Total Digital.In August 2005 the court awarded the Company a default against the seller for failure to file an answer to the complaint within the prescribed timeframe; however, in September 2005 the default was set aside.During 2006 the Company filed suit in Broward County, Florida circuit court and was awarded a summary judgment against Lightman.However, due to the additional expense we would incur to seek a default judgment and our assessment that we would be unlikely to collect upon any judgment we were to be awarded, we have not taken further action in this matter.In September 2007, the case was dismissed for lack of prosecution. In light of the foregoing, the opinion of counsel that caused the shares of Total Digital to be issued without legend has been withdrawn and the shares of Total Digital continued to be shown as distributed to the Company’s shareholders as restricted securities. NOTE 4 RELATED PARTY TRANSACTIONS Accounts and Notes Payable As of September 30, 2007, the Company owed two related parties $40,453 for amounts loaned to the Company for operating expenses. As of September 30, 2007, the Company has accounts payable to current and former officers totaling $49,286 and accounts payable to a related party company of $11,338. On February 1, 2007, the Company increased its note payable for back due wages to its Chief Executive and Finance Officer by $33,333, increasing the total balance of the note to $347,333.This amount was then converted to common stock of the company in February 2007 (see Note 5). Employment Agreements On January 1, 2007, the Company entered into an employment agreement with an individual to act as Chief Executive and Finance Officer of the Company through December 31, 2012.The agreement calls for a salary of: $200,000 per year for 2007; $250,000 per year for 2008; $300,000 per year for 2009; $350,000 per year for 2010; $400,000 per year for 2011; and, $450,000 per year for 2012.In addition, a total of 12,000,000 common stock options were granted, to be issued at the rate of 500,000 shares per quarter, fully vested on the first day of the quarter, exercisable for five years at a price of $0.07 per share. The Company recognized $150,000 in compensation expense related to salary and $83,831 related to the issuance of options during the nine months ended September 30, 2007. In August 2007, we and Mr. Dwyer verbally agreed to enter into a written amendment to the employment agreement to provide that, effective August 1, 2007, in lieu of the future quarterly vesting of options under the agreement, five-year options would be granted to Mr. Dwyer on a quarterly basis, on the first day of each quarter during the term of the agreement, with such options being exercisable at fair market value on the date of grant. F-13 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 4 RELATED PARTY TRANSACTIONS (CONTINUED) On March 16, 2007, the Company appointed John Loughlin as President and entered into a two year employment agreement with Mr. Loughlin.The employment agreement provided for the payment of $150,000 for the first year and $180,000 for the second year as well as the grant of options to purchase 250,000 shares of the Company’s common stock immediately upon signing and 250,000 each quarter on the first day of the quarter, for a total of 2,000,000 options.The options were to vest immediately, are were exercisable at $0.24 per share and set to expire in five years.During May 2007, the employment agreement was suspended and the Company agreed to pay Mr. Loughlin $25,000 in cash and honor the vesting of 500,000 options under the agreement.We understand Mr. Loughlin is seeking to file a lawsuit against the Company seeking damages for wrongful termination of the employment agreement. (See Note 2.) Settlement Agreement On May 13, 2004, the Company and Scott Siegel, a former officer and director, entered into an agreement resolving certain disputes that had arisen relating to the ownership of 1,050,000 shares of the Company’s common stock and 250,000 shares of its Series A preferred stock that were the subject of a stock purchase agreement dated February 21, 2003.As a result of the terms of the settlement the Company has recorded a note payable of $35,265.The amount payable to Mr. Siegel is to be paid (a) one-third for each million dollars in financing raised by the Company after June 27, 2004 or (b) pro-rata to the extent that other officers or directors of the Company receive repayment of indebtedness from third-party financing obtained by the Company subsequent to June 27, 2004.No amounts were required to be paid during the period ended September 30, 2007. NOTE 5COMMON STOCK AND EQUITY INSTRUMENTS Common Stock On January 22, 2007, the Company’s Chief Executive and Finance Officer and a related party company elected to convert all of the Company’s outstanding 1,637 shares of Series AA Preferred Stock into 16,370,000 shares of common stock. On February 7, 2007, an officer of the Company converted $347,333 in accrued wages and $2,667 in payables into 7,000,000 shares of common stock at $0.05 per share. On February 7, 2007, an individual converted $68,906 in notes payable and accrued interest into 1,200,000 shares of common stock at $0.06 per share. During February 2007, the Company converted $61,637 in accounts payable and accrued interest into 5,071,000 shares of common stock at $0.01 per share and waived all accrued interest. During August 2007, the Company converted $20,000 in related part notes payable into 2,857,143 shares of common stock at $0.007 per share. During August 2007, the Company issued 2,500,000 shares of common stock to a related party company for assets valued at $54,106, or $0.022 per share, which was the lower of the value of the assets and the market price of the stock on the date of issuance. F-14 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 5 COMMON STOCK AND EQUITY INSTRUMENTS (CONTINUED) Stock Options and Warrants The Company estimated the fair value of each stock option or warrant issued during the year at the grant date by using the Black-Scholes option pricing model based on the following assumptions: Risk free interest rates 4.46 – 4.97% Expected lives 5 years Expected volatilities 215 - 217% Dividend yields 0.00% On January 1, 2007, the Company granted its Chief Executive and Finance Officer 500,000 options to purchase common stock at $0.07 per share in accordance with an employment agreement.The Company recognized $24,578 in expense. On March 16, 2007, the Company granted an individual 250,000 options to purchase common stock at $0.24 per share in accordance with an employment agreement.The Company recognized $59,201 in expense. On April 1, 2007, the Company granted its Chief Executive and Finance Officer 500,000 options to purchase common stock at $0.07 per share in accordance with an employment agreement. The Company recognized $44,460 in expense. On July 1, 2007, the Company granted its Chief Executive and Finance Officer 500,000 options to purchase common stock at $0.03 per share in accordance with an employment agreement. The Company recognized $14,794 in expense. NOTE 6 SIGNIFICANT EVENTS On February 1, 2007, the Company entered into an agreement with Drexal Investments, Inc. (Drexal), whereby the Company agreed that Drexal could convert certain outstanding liabilities of the Company purchased by Drexel into common stock of the Company. On February 15, 2007, the Company amended its agreement with Drexal to provide for the delivery of 2,671,400 shares of common stock for converting $26,714 of $50,714 of outstanding debt of the Company that was acquired by Drexal, and an additional 2,400,000 shares upon conversion of an additional $24,000 in Company debt to be acquired by Drexel. In connection with the agreement, Drexel agreed to forgive $13,467 in expenses and accrued interest on the acquired debt.All of the 5,071,000 shares of common stock have since been issued in satisfaction of the debt. On March 16, 2007, Matt Dwyer resigned as President of the Company, but remained as chairman of the board of directors and chief executive officer until May 5, 2007, at which time Mr. Dwyer reassumed the duties of President. F-15 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 6 SIGNIFICANT EVENTS (CONTINUED) On August 15, 2007, the Company issued 1,071,429 shares of common stock for conversion of $7,500 of a note payable to a related party under the above referenced agreement with Drexal. On August 30, 2007, the Company issued 1,785,714 shares of common stock for conversion of $12,500 of a note payable to a related party under the above referenced agreement with Drexal. On August 31, 2007, the Company entered into an Asset Purchase Agreement with 247 Media Holdings, LLC, a limited liability company owned and controlled by Matthew P. Dwyer, our president and chief executive officer (“Media Holdings”).The assets, which had previously been acquired by Media Holdings, included the following: § an under construction studio for the production and transmission of IPTV and IPRadio, including studio and other equipment necessary for IPRadio broadcasts; § rights under various contracts and assets related to Digicard, including a finished demo in English and Spanish, of a custom personalized DVD birthday greeting card; § A proprietary, custom-designed “Hybrid Player” designed as a media player for Internet playback, with features that allow audience participation; § Domain names; § Office equipment; and § Proprietary and generic software. We issued 2,500,000 shares of our common stock to Media Holdings as consideration for the assets we acquired.The assets were valued at $54,106, lower of the value of the assets and the market price of the stock on the date of issuance. On September 10, 2007, the Company entered into a Securities Purchase Agreement with Norman Farrar and PurFusion Group of Companies, Inc. and its subsidiaries under which it agreed to purchase all of the issued and outstanding capital stock of Profusion Group.The consummation of this transaction is subject to conditions precedent including receipt of the necessary information to complete an audit of PurFusion Group.As of the date of this report, the Company has not received information from PurFusion that would allow an audit of PurFusion to be completed.Accordingly, at this time management is unable to predict whether the proposed acquisition of PurFusion Group will be consummated. On September 12, 2007 the Company entered into a Letter of Intent with Ross McCullough to negotiate and enter into a Technology Assignment and Transfer Agreement relating to technology intended to be used in connection with the Company’s recently acquired assets for streaming IPTV and IPRadio broadcasts.Among the obligations to be included in the proposed agreement with McCullough will be an obligation to secure approximately $1,500,000 for the development and exploitation of the technology to be acquired. F-16 247MGI, INC. AND SUBSIDIARIES (FKA TOTAL IDENTITY CORPORATION AND SUBSIDIARIES) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 7 GOING CONCERN The Company's consolidated financial statements are prepared using Generally Accepted Accounting Principals applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company does not have significant cash or other material assets, nor does it have an established source of revenues sufficient to cover its operating costs.Additionally, the Company has accumulated significant losses, has negative working capital, and a deficit in stockholders' equity.All of these items raise substantial doubt about its ability to continue as a going concern.Management's plans with respect to alleviating the adverse financial conditions that caused shareholders to express substantial doubt about the Company's ability to continue as a going concern are as follows: As described elsewhere in this report, the Company recently acquired assets and has commenced limited operations utilizing those assets, and plans to use and expand upon those assets to generate revenue for the Company.The Company needs to raise $500,000 to successfully implement its business model, plus an additional $1,500,000 in the event we complete our acquisition of PurFusion Group; and the Company will also need to raise additional capital through equity or debt financing to fund its ongoing business model and meet its obligations.When additional funds are raised through the issuance of equity securities, the percentage ownership of the Company's then-current stockholders would be diluted. If additional funds are raised through the issuance of debt securities, the Company will incur interest charges until the related debt is paid off. There can be no assurance that the Company will be able to raise any required capital necessary to achieve its current operating plan. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plan described in the preceding paragraph and eventually attain profitable operations. The accompanying consolidated financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. F-17 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Overview The following analysis of our results of operations and financial condition should be read in conjunction with the accompanying consolidated financial statements for the nine months ended September 30, 2007 and notes thereto appearing elsewhere in this quarterly report. As previously disclosed in our Annual Report, we have encountered difficulties in identifying assets and/or businesses to acquire in large part due to third party reluctance to combine with us due to our existing liabilities, actual and contingent, and our history of actual and threatened lawsuits.As a result, we embarked on a strategy to seek revenue-producing activities by acquiring under-managed, under utilized and/or fragmented assets and business concepts, assembling complementary assets and businesses and seeking to grow them internally into profitable business operations.Our strategy envisions a one-stop Internet media and advertising company that will assist publicly and privately-held clients by offering a wide variety of services, including: • Production and Transmission of Internet Protocol TV (IPTV); • Production and Transmission of Internet Protocol Radio (IPRadio); • Infomercial production; • Providing website design and hosting services and e-commerce solutions; • Marketing personalized DVD birthday and greeting cards; • EDGAR filings services; • Press release composition and dissemination; and • Producing TV and radio shows for third parties. As the first major step we have taken to implement our strategy, on August 31, 2007, we purchased certain assets pursuant to the terms of an Asset Purchase Agreement with 247 Media Holdings, LLC, a limited liability company owned and controlled by Matthew P. Dwyer, our president and chief executive officer (“Media Holdings”).The assets, which had previously been acquired by Media Holdings, included the following: · an under construction studio for the production and transmission of IPTV and IPRadio, including studio and other equipment necessary for IPRadio broadcasts; · rights under various contracts and assets related to Digicard, including a finished demo in English and Spanish, of a custom personalized DVD birthday greeting card; · A proprietary, custom-designed “Hybrid Player” designed as a media player for Internet playback, with features that allow audience participation; · Domain names; · Office equipment; and · Proprietary and generic software. For the reasons discussed above, prior to our acquisition of these assets we were a "shell company" within the meaning of Rule 12b-2 of the Securities Exchange Act of 1934.Following consummation of the asset purchase agreement with Media Holdings we ceased being a shell company because we now have more than nominal assets.The purchased assets are unrelated and individually insignificant assets that were not used in connection with a prior operating business.Inasmuch as the assets were acquired from a related party, the acquisition did not result in a change in control or management of the Company.We believe that our acquisition of these assets will permit us to generate revenues in furtherance of our business model. The assets we have acquired are expected to facilitate the development of our business.IPTV and IPRadio are systems that deliver digital television and radio services by using Internet Protocol over a network infrastructure, which may include delivery by a broadband connection.These systems provide television and radio content that, instead of being delivered through traditional broadcast and cable formats, is received by the viewer through technologies used for computer networks.During November 2007, we commenced broadcasting our initial IPRadio programming under the name Smallcap Rapp a LIVE interactive one hour broadcast featuring a new company each week for the first 30 to 40 minutes then open discussion on whatever the audience wishes to discuss.To date, we have broadcast two shows; the inaugural show aired on October 26, 2007, featured 247MGI and explained to the open format of the broadcast to the audience.During the initial Broadcast we had audience participants from five different countries; during the month of October we had 455 unique visitors to our website from 18 countries, and over 10,000 hits to our website.We aired our second show on November 7, 2007 and featured our first unaffiliated company, CHDT Corp., for 40 minutes during which we had visitors from over 5 different countries including the United States Portugal, Denmark, Belgium, and Canada. 18 During the broadcast the average listening time was 19 minutes, up from 18 minutes on our initial broadcast, and our “chat module” currently has 45 unique members.Our nextbroadcast is scheduled for November 28, 2007.We expect to continue to use the Internet to deliver high quality content more efficiently than our competition.We also intend to create unique programming to include "live" as well as streaming video content to be delivered through the web and via satellite.We also intend to provide financial marketing services including press release composition and dissemination, as well as EDGAR conversion and filing services. We require approximately $2,000,000 to satisfy our current obligations, fund our proposed acquisition of PurFusion Group (see Note 6) and to provide working capital for completion of our studio facilities, administrative expenses and the current development of our operations.Should the agreement for the acquisition of PurFusion Group close, we have also agreed to pay up to $20,000 for extra taxes which may be imposed on Mr. Farrar.We do not presently have any firm commitments for capital and we cannot assure you the necessary capital will be available to us, or if available, upon terms acceptable to us. It will also be necessary for us to add human resources to produce the television show and make provision for back up personnel in case of emergency.We will also require a cohesive business plan incorporating the assets we have acquired and intend to acquire, including projected revenues for the next 3 to 5 years along with industry research, to begin raising capital.It is anticipated that we will issue equity in our company in order to raise the capital which we require.The issuance of equity, from time to time, will cause dilution to our shareholders.We expect capital-raising to commence during the fourth quarter of 2007. Results of Operations Nine months ended September 30, 2007 as compared to the Nine months ended September 30, 2006 Nine Months Ended Increase/ Increase/ (Decrease) (Decrease) 9/30/2007 9/30/2006 $ 2007 vs 2006 % 2007 vs 2006 Revenue - Cost of sales - Gross margin - Expenses Salaries and wages 318,033 145,000 173,033 119 % Selling, general and administrative 52,545 79,559 (27,014 ) -34 % Total expenses 370,578 224,559 146,019 65 % Loss from operations (370,578 ) (224,559 ) 146,019 65 % Other income (expense) Interest expense (17,529 ) (38,971 ) (21,442 ) -55 % Other income - 28 (28 ) -100 % Total other income (expense) (17,529 ) (38,943 ) (21,414 ) -55 % Loss before discontinued operations (388,107 ) (263,502 ) 124,605 47 % Discontinued operations - (18,305 ) (18,305 ) -100 % Net loss (388,107 ) (281,807 ) 106,300 38 % 19 Total expenses Our total expenses for the nine months ended September 30, 2007 were $370,578, an increase of $146,019, or approximately 65%, from our total expenses of $224,559 for the six months ended September 30, 2006.Included in this balance were the following: ▪Salaries and wages increased $173,033, or 119%, to $318,033 for the nine months ended September 30, 2007 from $145,000 for the nine months ended September 30, 2006.This increase is primarily attributable to the difference in the value of stock options issues and a higher annual salary related to a new employment agreement for our CEO and the issuance of more options and recognition accrued wages as a result of a new employment agreement with an individual employed to be President, and ▪Selling, general and administrative expense decreased $27,014, or approximately 34%, to $52,545 for the nine months ended September 30, 2007 from $79,559 for the nine months ended September 30, 2006 which reflects our reduced operations. Total other income (expense) Overall, total other expense decreased $21,414 for the nine months ended September 30, 2007 from the nine months ended September 30, 2006 as a result of a decrease in interest expense of $21,442, or approximately 55%, for the nine months ended September 30, 2007 from the nine months ended September 30, 2006, which reflects the issuance of common stock in lieu of payment of debt interest and penalties during the nine months ended September 30, 2006. Discontinued operations We reported a loss on discontinued operations for the nine months ended September 30, 2007 of $0 as compared to a loss of $18,305 for the nine months ended September 30, 2006 related to the operations of YSDO. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations and otherwise operate on an ongoing basis.At September 30, 2007, we had $675 cash on hand and a working capital deficit of $635,522. At September 30, 2007 we had total assets of $55,427, which consisted of $675 of cash, $646 of prepaid expenses and $54,106 of media assets.Our total liabilities at September 30, 2007 were $636,843, which included $220,721 of accounts payable and accounts payable - related party, $225,669 of accrued expenses, an aggregate of $190,453 in convertible debentures and notes payable, including $40,453 of notes payable - related parties.We do not have sufficient working capital to satisfy these obligations. Net cash used by operating activities for the nine months ended September 30, 2007 was $29,169 as compared to net cash used by operating activities of $45,897 for the nine months ended September 30, 2006.The principal changes in cash used by operating activities from period to period which are unrelated to our discontinued operations include: ▪ an increase of $124,605 in our net loss from continuing operations, ▪ the expense related to stock, options and warrants issued for services, salary and interest increased$109,033 for the nine months ended September 30, 2007 as compared to the nine months ended September 30, 2006, and ▪ a decrease of $28,038 in the increase in accounts payable and accounts payable - related party. Net cash used by investing activities for the nine months ended September 30, 2007 and 2006 was $0. 20 Net cash provided by financing activities for the nine months ended September 30, 2007 was $29,492 as compared to $59,857 for the nine months ended September 30, 2006. At September 30, 2007, after giving effect to the various conversions of liabilities to equity as described in the accompanying financial statements, we owe approximately $411,174 under payables and notes, as well as approximately $179,167 in accrued wages and approximately $46,502 in accrued interest.
